Pursuant to a memorandum report of the Trial Judge, stating that the parties, upon consideration of the matters set forth in the pleadings, plaintiff’s statement of facts for admission, defendant’s response thereto and an audit by the General Accounting Office, agreed as to the amount due plaintiff less an amount due defendant on its counterclaim, in full settlement of all claims, on November 23, 1973 the court ordered that judgment be entered for plaintiff for $3,381.87 and dismissed defendant’s counterclaim.